MEMORANDUM DECISION

      Pursuant to Ind. Appellate Rule 65(D),                                             FILED
      this Memorandum Decision shall not be                                       Oct 29 2019, 9:57 am
      regarded as precedent or cited before any
                                                                                      CLERK
      court except for the purpose of establishing                                Indiana Supreme Court
                                                                                     Court of Appeals
      the defense of res judicata, collateral                                          and Tax Court

      estoppel, or the law of the case.


      APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
      Curtis Stokes                                            Curtis T. Hill, Jr.
      Carlisle, Indiana                                        Attorney General of Indiana
                                                               Ian McLean
                                                               Supervising Deputy Attorney
                                                               General
                                                               Indianapolis, Indiana


                                                 IN THE
          COURT OF APPEALS OF INDIANA
      Curtis Stokes,                                           October 29, 2019
      Appellant-Petitioner,                                    Court of Appeals Case No.
                                                               18A-PC-2982
              v.                                               Appeal from the Marion Superior
                                                               Court
      State of Indiana,                                        The Honorable Marc T.
      Appellee-Respondent.                                     Rothenberg, Judge
                                                               Trial Court Cause No.
                                                               49G02-0812-PC-288158



      Mathias, Judge.


[1]   Curtis Stokes (“Stokes”) appeals pro se the Marion Superior Court’s order

      denying his petition for post-conviction relief. Stokes argues that the post-

      Court of Appeals of Indiana | Memorandum Decision 18A-PC-2982 | October 29, 2019                    Page 1 of 16
      conviction court erred when it determined that he was not subjected to

      ineffective assistance of trial and appellate counsel.

[2]   We affirm.


                                 Facts and Procedural History
[3]   The facts supporting Stokes’s convictions were summarized by our court as

      follows:

              On December 18, 2008, Gregory Arnold, Jr., the CEO of Big
              Engine Entertainment Recording Studio (“the studio”) in
              Indianapolis, was working at the studio. Also present in the
              studio's building that evening were: Shontez Simmons, Edriese
              Phillips (“Edriese”), Collin Moore, Fred Winfield, Michael
              Cameron, Andrew Steele, Earnest Simmons (“Earnest”), Willie
              Brownleee, Shantell Williams, and Arnold, Jr.'s three minor
              children. All of the building's occupants were spread throughout
              the building in separate rooms.

              At approximately 7:00 p.m., Simmons exited the studio building
              to smoke a cigarette, and she saw Antonio Walker (“Antonio”)
              and Antwane Walker (“Antwane”) arriving to enter the studio.
              On their way inside, Antonio and Antwane greeted Simmons,
              whom they knew. Once inside, they looked around for a minute
              or so and exited the building. A few minutes later, Antonio and
              Antwane returned accompanied by Stokes, Johnnie Stokes
              (“Johnnie”), Terry Lynem, and a man named Marcus. All of the
              men entered the studio building.

              Once inside, Antonio and Antwane entered a room where they
              found Arnold, Jr., Winfield, Williams, and Steele. Arnold, Jr.
              greeted the men, whom he knew personally, and Antonio greeted
              Steele and asked Steele to exit the room with him. Steele
              followed Antonio outside of the room, and Antwane was waiting
              outside the room. At that point, Antonio drew a gun from his
      Court of Appeals of Indiana | Memorandum Decision 18A-PC-2982 | October 29, 2019   Page 2 of 16
              person and placed it forcefully against Steele's face and said, “Get
              down. You know what this is.” Meanwhile, in another area of
              the studio, Lynem and Marcus grabbed Edriese and demanded
              his money at gunpoint. Marcus took $200 from one of Edriese's
              pockets. Also, one or more of the perpetrators ordered Moore to
              “get down” when gunfire erupted. Moore was shot in the
              abdomen, but he was not robbed. After approximately six to
              twelve shots were fired, the Walkers and other perpetrators fled
              the scene.

              The State charged Stokes and his codefendants with eighteen
              felony counts, including robbery, attempted robbery, unlawful
              possession of a firearm by a serious violent felon, battery, and
              criminal recklessness. During trial, several jurors inadvertently
              saw documents making reference to Stokes' incarceration
              pending trial, and Stokes moved for a mistrial. The trial court
              denied that motion. The trial court granted Stokes' motions for
              directed verdicts on three attempted robbery counts. And a jury
              found Stokes guilty of six counts of attempted robbery, one as a
              Class A felony and five as Class B felonies; robbery, as a Class B
              felony; criminal recklessness, as a Class C felony; carrying a
              handgun without a license, as a Class A misdemeanor; and of
              being an habitual offender. The trial court entered judgment
              accordingly and sentenced Stokes to an aggregate term of eighty-
              eight years.

      Stokes v. State, 919 N.E.2d 1240, 1242–43 (Ind. Ct. App. 2010), trans. denied

      (record citations and footnote omitted).


[4]   Stokes appealed his convictions and argued 1) that the trial court abused its

      discretion when it denied his motion for a mistrial after jurors learned that

      Stokes and his codefendants were incarcerated pending trial, and 2) that the

      evidence was insufficient to support each of his Class A felony attempted

      robbery conviction related to Moore, his five Class B felony attempted robbery

      Court of Appeals of Indiana | Memorandum Decision 18A-PC-2982 | October 29, 2019   Page 3 of 16
      convictions related to Arnold, Jr., Earnest, Steele, Winfield, and Williams, and

      his Class B felony robbery conviction related to Phillips. Our court concluded

      that the trial court did not abuse its discretion when it denied Stokes’s motion

      for a mistrial. However, this court concluded that the evidence was only

      sufficient to support Stokes’s Class A attempted robbery conviction of Moore,

      Class B felony robbery conviction of Phillips, and the Class B felony attempted

      robbery of Steele. As to the other attempted robbery convictions, our court held

      that there was no evidence that Stokes or his co-defendants had the specific

      intent to rob Arnold, Jr., Winfield, or Williams, and there was no evidence that

      Stokes or his co-defendants attempted to rob Earnest. Therefore, our court

      reversed those four attempted robbery convictions. This result did not affect

      Stokes’s eighty-eight-year aggregate sentence because his sentences on those

      four counts were ordered to be served concurrent with the sentences for his

      remaining convictions.


[5]   On January 2, 2013, Stokes filed a petition for post-conviction relief. The State

      Public Defender represented Stokes for approximately nine months but was

      allowed to withdraw its appearance on September 11, 2013. Stokes’s first

      petition was dismissed without prejudice on January 15, 2014. Approximately

      one month later, Stokes filed a second petition, which he was allowed to

      withdraw on September 18, 2015. Stokes filed his third petition for post-

      conviction relief on August 11, 2016.

[6]   The post-conviction court held evidentiary hearings on Stokes’s petition on

      December 8, 2017, and February 20, 2018. Stokes’s trial and appellate counsel

      Court of Appeals of Indiana | Memorandum Decision 18A-PC-2982 | October 29, 2019   Page 4 of 16
      testified at the hearing. Stokes’s ineffective assistance claims centered around

      his Class A felony attempted robbery conviction of Moore.

[7]   On November 8, 2018, the post-conviction court issued an order denying

      Stokes’s petition for post-conviction relief. The trial court concluded that trial

      counsel was not ineffective after finding in pertinent part that


              Stokes initially claims that he received ineffective assistance
              because his trial counsel stipulated to the testimony of a victim. .
              ..

              During the evidentiary hearings, Stokes pointed to a stipulation
              that his trial counsel supposedly made regarding State’s witness,
              Collin Moore. . . .

              At the evidentiary hearing, attorney Rader (Bogar) testified that
              she did not specifically remember making any stipulations in the
              trial, but that generally stipulations were a common way to
              streamline trials, so as to focus on central, contested issues. On
              this issue, the Court finds that Stokes has not introduced the
              specific terms of any such express stipulation, nor has he
              introduced the witness statement to which he referred, and he has
              not introduced the transcript of the evidence, so that the Court
              cannot determine the context, or the gravity or the
              appropriateness of any stipulation, if one actually occurred.
              Without more, the Court also cannot evaluate any potential
              confrontation issue, and consequently, the Court must find that
              on the issue, Stokes has failed to meet his burden of proof.

                                                       ***

              Stokes also claims that his trial counsel was ineffective because
              she did not move to dismiss the charges against him at the outset
              of the case. . . . In making this argument, Stokes appears to be
              focused on a notation in the Case Chronology dated December
              21, 2008, which seems to indicate that no probable cause was
      Court of Appeals of Indiana | Memorandum Decision 18A-PC-2982 | October 29, 2019   Page 5 of 16
              found, and the defendant was ordered to be released. However,
              the court notes that [the] second and third entries for the same
              day, indicate that the Court made a probable cause determination
              and a bond was set. Additionally, the Court notes that the Case
              Chronology shows that on December 23, 2008 the Presiding
              Judge, conducted an initial hearing, and specifically found
              probable cause. Accordingly, the Court finds that Stokes has
              simply misinterpreted the Case Chronology, and his argument
              fails for this reason, alone.

      Appellant’s App. Vol. 3, pp. 137–139.


[8]   The trial court also concluded that Stokes’s appellate counsel was not

      ineffective for failing to challenge the sufficiency of the evidence on his Class A

      felony attempted robbery conviction. The trial court specifically found that

              Stokes’s failure to admit, as post-conviction exhibits, the record
              of proceedings and the appellate briefs from his direct appeal
              make a complete review of this issue virtually impossible.
              Although somewhat ambiguous on this specific issue, his
              appellate attorney’s testimony at the evidentiary [hearing] seems
              to at least indicate her belief that she did raise the issue. The
              Court of Appeals opinion is also somewhat contradictory on this
              narrow point, in that on the one hand the opinion states that
              Stokes[’s] claim was “the evidence is insufficient to support each
              of his five Class B felony attempted robbery convictions and his
              robbery conviction,” Stokes at 1244[,] but on the other hand, the
              Court of Appeals carefully and separately reviewed the
              sufficiency of the evidence supporting the A felony attempted
              robbery of victim Colin Moore, and found, “we hold that the
              evidence is sufficient to prove that Stokes was an accomplice to
              the attempted robbery of Moore. The evidence shows that Moore
              was in a hallway of the recording studio when he was ordered to
              “get down” and shot in the . . . [omission in the original]. The
              fact that he was singled out and directly ordered to “get down”

      Court of Appeals of Indiana | Memorandum Decision 18A-PC-2982 | October 29, 2019   Page 6 of 16
              supports a reasonable inference that the perpetrators intended to
              rob him, but were interrupted when gunfire erupted. We hold
              that the evidence is sufficient to support Stokes’[s] attempted
              robbery of Moore.” Stokes at 1248. Thus the inescapable
              conclusion is that either Stokes’s appellate attorney did raise the
              issue, or even if the Court of Appeals reviewed the issue, sua
              sponte, then it is difficult to see how the result would have been
              different if appellate counsel raised the same issue that was
              rejected by the court. And thus this Court must conclude that
              Stokes has failed to meet his burden of proof of this issue, either
              because he is factually incorrect, or because raising the argument
              would have been meritless, Vaughn, supra.

              The Court is well aware, that [] [Stokes’s] arguments are, [] most
              likely motivated by the apparent disparate treatment accorded to
              him and his [co-defendants] in their direct appeals. [Stokes’s]
              four [co-defendants] appealed their convictions . . . A reading of
              these appellate court[] opinions shows that the results are
              somewhat diverse and uneven. . . .

              In the present Post-Conviction relief context, Stoke[s]’s argument
              is simple and clear. He assumes that his trial counsel did not raise
              the sufficiency of the evidence on the A felony attempted robbery
              count, and he further contends that since one appellate court
              panel found insufficient evidence [] on that count, his appellate
              counsel was necessarily ineffective, because she did not also raise
              the issue or did not achieve the same result. . . .


      Appellant’s App. pp. 141–145. The post-conviction court ultimately concluded

      that appellate counsel made strategic choices that did not fall below any

      objective standard of reasonableness. Id. at 146–147.


[9]   Stokes now appeals pro se the denial of his petition for post-conviction relief.




      Court of Appeals of Indiana | Memorandum Decision 18A-PC-2982 | October 29, 2019   Page 7 of 16
                                          Standard of Review

[10]   Our standard of review of claims that a post-conviction court erred in denying

       relief is well settled. That is, post-conviction proceedings are not “super

       appeals” through which convicted persons can raise issues they failed to raise at

       trial or on direct appeal. Manzano v. State, 12 N.E.3d 321, 325 (Ind. Ct. App.

       2014) (citations omitted), trans. denied. Instead, post-conviction proceedings

       afford petitioners a limited opportunity to raise issues that were unavailable or

       unknown at trial and on direct appeal. Id. A post-conviction petitioner bears the

       burden of establishing grounds for relief by a preponderance of the evidence.

       Thus, on appeal from the denial of post-conviction relief, the petitioner stands

       in the position of one appealing from a negative judgment. Id. To prevail on

       appeal from the denial of post-conviction relief, the petitioner must show that

       the evidence as a whole leads unerringly and unmistakably to a conclusion

       opposite that reached by the post-conviction court. Id.


[11]   As required by Indiana Post-Conviction Rule 1(6), the post-conviction court

       entered findings of fact and conclusions of law. Therefore, we must determine if

       the court’s findings are sufficient to support its judgment. Id. We review the

       post-conviction court’s factual findings under a clearly erroneous standard, i.e.,

       we will not reweigh the evidence or judge the credibility of witnesses, and we

       will consider only the probative evidence and reasonable inferences flowing

       therefrom that support the post-conviction court’s decision. Id. We do not defer

       to the post-conviction court’s legal conclusions, which are reviewed de novo.

       Stevens v. State, 770 N.E.2d 739, 746 (Ind. 2002).

       Court of Appeals of Indiana | Memorandum Decision 18A-PC-2982 | October 29, 2019   Page 8 of 16
                                 I. Ineffective Assistance of Trial Counsel

[12]   Stokes argues that his trial counsel was ineffective. In Timberlake v. State, our

       supreme court summarized the law regarding claims of ineffective assistance of

       trial counsel as follows:


               A defendant claiming a violation of the right to effective
               assistance of counsel must establish the two components set forth
               in Strickland v. Washington, 466 U.S. 668 (1984). First, the
               defendant must show that counsel's performance was deficient.
               This requires a showing that counsel’s representation fell below
               an objective standard of reasonableness, and that the errors were
               so serious that they resulted in a denial of the right to counsel
               guaranteed the defendant by the Sixth Amendment. Second, the
               defendant must show that the deficient performance prejudiced
               the defense. To establish prejudice, a defendant must show that
               there is a reasonable probability that, but for counsel’s
               unprofessional errors, the result of the proceeding would have
               been different. A reasonable probability is a probability sufficient
               to undermine confidence in the outcome.

               Counsel is afforded considerable discretion in choosing strategy
               and tactics, and we will accord those decisions deference. A
               strong presumption arises that counsel rendered adequate
               assistance and made all significant decisions in the exercise of
               reasonable professional judgment. The Strickland Court
               recognized that even the finest, most experienced criminal
               defense attorneys may not agree on the ideal strategy or the most
               effective way to represent a client. Isolated mistakes, poor
               strategy, inexperience, and instances of bad judgment do not
               necessarily render representation ineffective. The two prongs of
               the Strickland test are separate and independent inquiries. Thus, if
               it is easier to dispose of an ineffectiveness claim on the ground of
               lack of sufficient prejudice ... that course should be followed.



       Court of Appeals of Indiana | Memorandum Decision 18A-PC-2982 | October 29, 2019   Page 9 of 16
       753 N.E.2d 591, 603 (Ind. 2001) (citations and quotations omitted).


[13]   First, Stokes argues that his trial counsel was ineffective for stipulating to the

       admission of Collin Moore’s statement. Moore was shot during the robbery,

       and as a result, Stokes was convicted of Class A felony attempted robbery.


[14]   Stokes did not introduce the record of his criminal trial into evidence.1

       Therefore, a copy of the stipulation has not been included in the record in the

       post-conviction proceedings. Stokes’s trial counsel had no specific recollection

       of the stipulation.2 Tr. p. 8. Stokes introduced, and the post-conviction court




       1
         In his brief, Stokes claims that “[d]uring one of the hearings that was scheduled and continued, the Court
       took judicial notice of its records and informed Stokes that the trial record would be considered.” Appellant’s
       Br. at 12. There is no evidence in the record to support this claim, and the trial court found otherwise. See
       Appellant’s App. Vol. 3, p. 138.
       2
        Stokes’s co-defendant Lynem raised this same issue in his petition for post-conviction relief, which the post-
       conviction court denied. Lynem appealed, and our court engaged in a discussion of the stipulation in a
       nonpublished memorandum decision as follows:

                [The post-conviction court] found that Moore was unable to testify at trial; “[i]n lieu of
                his live testimony, the trial counsels and the State entered into a joint stipulation
                regarding his testimony” admitted at trial as State’s Exhibit 75; the stipulation indicated
                Moore would have testified that he was present at the incident at the studio, during which
                he was ordered to the ground, heard multiple gunshots, and suffered a gunshot wound;
                and the stipulation also provided that no property was taken from Moore and he was
                unable to identify any of the people who perpetrated the crime. The court found “it is
                apparent that entering into this stipulation was trial strategy that was pursued by all five
                attorneys who represented the defendants in the case.” It found the stipulation was “a
                reasonable trial strategy which mitigated as much risk as was possible in the
                circumstances,” the record indicates Moore was unavailable “primarily due to health
                issues directly stemming from the crimes,” and “[f]rom a defense standpoint, ... the
                stipulation as entered, presented his probable testimony by which he averred to the
                obvious fact that he was injured in the incident, but while also acknowledging that he was
                unable to identify any of the [sic] also while removing the specter of possibly emotional
                impact of video testimony from a paralyzed crime victim.”


       Court of Appeals of Indiana | Memorandum Decision 18A-PC-2982 | October 29, 2019                  Page 10 of 16
       admitted, Moore’s statement to the police and the testimony of the detective

       who took the statement. Moore’s statement does not include any evidence

       exonerating Stokes as he claims in his brief.


[15]   Specifically, the investigating detective did not ask Moore if he knew Stokes or

       whether Stokes participated in the robbery. Moore told the detective that he did

       not know how many men participated in the offense. He stated that he laid

       down on the ground of the hallway, covered his head, and faced the wall. He

       tried not to look at the suspects because they had guns. He did not recognize

       any of the suspects that he saw. The detective then showed Moore several

       photo arrays. Moore recognized individuals in the photo arrays but stated that

       those individuals were not the persons who committed the crimes at the

       recording studio on the date he was shot. Ex. Vol., Petitioner’s Ex. A. From

       Moore’s statement, it is reasonable to infer that Moore did not see every

       individual involved in the commission of the offense.


[16]   Stokes’s claim that his trial counsel violated his right to confrontation by

       stipulating to Moore’s testimony cannot be addressed because he failed to

       introduce his criminal trial record into evidence. Without that record, we are

       left with Moore’s statement to the investigating detective, which does not

       support Stokes’s claims that he was prejudiced. The post-conviction court




       Lynem v. State, 18A-PC-1028, 2019 WL 2588282 *3 (Ind. Ct. App. June 25, 2019) (record citations omitted).
       Our court affirmed the post-conviction court’s finding that Lynem was not subjected to ineffective assistance
       of trial counsel for stipulating to Moore’s testimony.

       Court of Appeals of Indiana | Memorandum Decision 18A-PC-2982 | October 29, 2019               Page 11 of 16
       properly found that “the Court cannot determine the context, or the gravity or

       the appropriateness of any stipulation, if one actually occurred. Without more,

       the Court also cannot evaluate any potential confrontation issue, and

       consequently” Stokes has not met his burden of proving ineffective assistance of

       trial counsel. See Appellant’s App. Vol. 3, p. 138.


[17]   Stokes also complains that his trial counsel was ineffective because she failed to

       file a motion to dismiss the charges based on a lack of probable cause.

       However, as the post-conviction court noted, in support of this argument,

       Stokes cites to an entry in the Chronological Case Summary that Stokes has

       misinterpreted. It is clear from the entries that follow that a judicial officer

       found that there was probable cause to arrest Stokes for the charged offenses.

       Appellant’s App. Vol. 2, p. 3.


[18]   For all of these reasons, we conclude that Stokes has not met his burden of

       proving that his trial counsel was ineffective.


                             II. Ineffective Assistance of Appellate Counsel

[19]   Stokes also claims that the post-conviction court clearly erred by rejecting his

       claim of ineffective assistance of appellate counsel. When we review claims of

       ineffective assistance of appellate counsel, we use the same standard we apply

       to claims of ineffective assistance of trial counsel, i.e., the petitioner must show

       that appellate counsel’s performance fell below an objective standard of

       reasonableness and that there is a reasonable probability that, but for the

       deficient performance of counsel, the result of the proceeding would have been


       Court of Appeals of Indiana | Memorandum Decision 18A-PC-2982 | October 29, 2019   Page 12 of 16
       different. Manzano, 12 N.E.3d at 329 (citing Harris v. State, 861 N.E.2d 1182,

       1186 (Ind. 2007)).

[20]   We also reiterate that when the claim of deficient performance is one of

       inadequate presentation of issues, the claim of ineffective assistance almost

       always fails. Bieghler v. State, 690 N.E.2d 188, 195 (Ind. 1997). As explained by

       the Bieghler court:


               First, these claims [of inadequate presentation of issues]
               essentially require the reviewing tribunal to re-view specific issues
               it has already adjudicated to determine whether the new record
               citations, case references, or arguments would have had any
               marginal effect on their previous decision. Thus, this kind of
               ineffectiveness claim, as compared to the others mentioned, most
               implicates concerns of finality, judicial economy, and repose
               while least affecting assurance of a valid conviction.

               Second, an Indiana appellate court is not limited in its review of
               issues to the facts and cases cited and arguments made by the
               appellant’s counsel. We commonly review relevant portions of
               the record, perform separate legal research, and often decide
               cases based on legal arguments and reasoning not advanced by
               either party. While impressive appellate advocacy can influence
               the decisions appellate judges make and does make our task
               easier, a less than top notch performance does not necessarily
               prevent us from appreciating the full measure of an appellant's
               claim, or amount to a breakdown in the adversarial process that
               our system counts on to produce just results.

                                                       ***

               When the issues presented by an attorney are analyzed,
               researched, discussed, and decided by an appellate court,
               deference should be afforded both to the attorney's professional


       Court of Appeals of Indiana | Memorandum Decision 18A-PC-2982 | October 29, 2019   Page 13 of 16
                ability and the appellate judges’ ability to recognize a meritorious
                argument.

                For these reasons, an ineffectiveness challenge resting on
                counsel's presentation of a claim must overcome the strongest
                presumption of adequate assistance. Judicial scrutiny of counsel's
                performance, already highly deferential, is properly at its highest.
                Relief is only appropriate when the appellate court is confident it
                would have ruled differently.

       Id. at 195–96 (emphasis added) (citations and internal quotations omitted).


[21]   In his direct appeal, our court addressed Stokes’s claims of insufficient evidence

       to support his attempted robbery convictions. See Stokes, 919 N.E.2d at 1245–

       48. This court concluded that the evidence was sufficient to prove that Stokes

       was an accomplice to the attempted robbery of Moore.3 Specifically, we

       observed that




       3
         Co-defendant Antwane Walker raised the same claims in his direct appeal. As in Stokes’s direct appeal, our
       court affirmed his attempted robbery conviction related to victim Moore but reversed the Class B felony
       attempted robbery convictions related to victims Arnold Jr., Winfield, Williams, and Phillips. See Antwane
       Walker v. State, 49A02-0905-CR-432, 2010 WL 1462065 at *7–10 (Ind. Ct. App. April 13, 2010), trans. denied.
       Only Johnnie Stokes received relief on direct appeal with regard to the Class A felony attempted robbery
       conviction. Chief Judge Vaidik dissented from that opinion and would have affirmed the conviction for the
       attempted robbery of Moore. See Johnnie Stokes v. State, 922 N.E.2d 758 (Ind. Ct. App. 2010), trans. denied.
       Co-defendant Antwane Walker did not challenge the sufficiency of the evidence in his direct appeal. In post-
       conviction proceedings, he argued that his appellate counsel was ineffective for failing to raise the issue. The
       trial court denied his petition, and our court affirmed. See Antwane Walker v. State, No. 49A02-1112-PC-1173,
       2012 WL 2928474 (Ind. Ct. App. July 19, 2012), trans. denied. In his direct appeal, co-defendant Lynem
       unsuccessfully claimed that victim Edriese Phillips’s testimony was incredibly dubious and inconsistent. In
       his post-conviction proceedings, he argued that appellate counsel “was ineffective in his decision not to
       broaden the insufficiency of the evidence argument as to all of his attempted robbery charges[.]”Lynem v.
       State, 18A-PC-1028, 2019 WL 2588282 (Ind. Ct. App. June 25, 2019). The trial court denied his petition for
       post-conviction relief, and our court affirmed after concluding that it was not unreasonable “for his appellate
       counsel to conclude that the evidence supports at least a reasonable inference that the co-defendants had
       intent to rob Arnold Jr., Winfield, Williams, Earnest Phillips, and Moore[.]” Id. at *7.

       Court of Appeals of Indiana | Memorandum Decision 18A-PC-2982 | October 29, 2019                  Page 14 of 16
               [t]he evidence shows that Moore was in a hallway of the
               recording studio when he was ordered to “get down” and shot in
               the abdomen. The fact that he was singled out and directly
               ordered to “get down” supports a reasonable inference that the
               perpetrators intended to rob him, but were interrupted when
               gunfire erupted. We hold that the evidence is sufficient to support
               Stokes’ attempted robbery of Moore.

       Id. at 1248.


[22]   The insufficient evidence claim was therefore raised and addressed by our court

       in Stokes’s direct appeal. Stokes argues that his appellate counsel must have

       been ineffective because another panel of court concluded that co-defendant

       Johnnie Stokes’s Class A felony attempted robbery conviction relating to victim

       Moore was not supported by sufficient evidence. Chief Judge Vaidik dissented

       and would have affirmed the conviction. He also argues that our court should

       revisit the issue to correct a manifest injustice. See Appellant’s Br. at 14.


[23]   Our court does not follow horizontal stare decisis. Therefore, “each panel of

       this Court has coequal authority on an issue and considers any previous

       decisions by other panels but is not bound by those decisions.” Smith v. State, 21

       N.E.3d 121, 126 (Ind. Ct. App. 2014) (emphasis in original). This court’s

       opinion in Stokes’s direct appeal was decided before another panel of our court

       reversed Johnnie’s Stokes’s Class A felony attempted murder conviction. See

       Johnnie Stokes, 922 N.E.2d at 764. Our supreme court denied transfer in both

       cases, implicitly declining to address the opposite results reached by two panels

       of our court. While Stokes is understandably frustrated that Johnnie Stokes

       obtained the precise relief that he also sought on direct appeal, we cannot

       Court of Appeals of Indiana | Memorandum Decision 18A-PC-2982 | October 29, 2019   Page 15 of 16
       conclude that the differing results constitute manifest injustice or that Stokes

       was subjected to ineffective assistance of appellate counsel.


                                                 Conclusion

[24]   Stokes has not established that he was subjected to ineffective assistance of trial

       or appellate counsel. We therefore affirm the trial court’s order denying Stokes’s

       petition for post-conviction relief.

[25]   Affirmed.


       Robb, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-PC-2982 | October 29, 2019   Page 16 of 16